Citation Nr: 1047078	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  03-21 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

Entitlement to service connection for traumatic arthritis of the 
lower back and hips.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1973 to January 
1975 to November 1975.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for traumatic arthritis 
of the back, knees, and hips.  

Historically, in a February 2005 decision, the Board denied 
service connection for arthritis of the back, knees, and hips.  
The Veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (Court).  In October 2006, the Court 
set aside the Board's February 2005 decision denying service 
connection for arthritis of the back, knees, and hips and 
remanded the issues so that proper notice in compliance with VCAA 
could be provided.

In April 2009, the Board remanded the issues to provide proper 
VCCA notice and to obtain a VA examination for the back and hips.  
As such, the file was transferred to the Appeals Management 
Center (AMC) in Washington, DC, and the requested development was 
attempted.  Pursuant to the Board's remand order, the Veteran was 
provided a VA examination in August 2009.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directives is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In a rating decision dated in August 2010, the RO granted service 
connection for osteoarthritis of the left and right knees with a 
10 percent rating, effective April 1, 2002.  Therefore, the 
remaining issues of service connection for arthritis of the back 
and hips are properly before the Board for adjudication.

In September 2010, the Veteran submitted additional argument 
without an accompanying waiver of RO review.  As the additional 
arguments include arguments previously made by the Veteran and 
which are already of record, RO consideration is not necessary 
and there will be no prejudice to this Veteran in moving forward 
with a decision at this time.  See 38 C.F.R. § 20.1304.

FINDINGS OF FACT

1.	The Veteran had a normal spine and normal lower extremities at 
his separation examination in October 1975.  

2.	The Veteran did not sustain a low back injury in service, but 
sustained an injury to his left hip in service.

3.	There were no symptoms of a chronic low back disability or 
chronic hip injury in service.  

4.	Symptoms of a low back disability or hip injury have not been 
continuous since service separation.

5.	Competent and persuasive medical evidence establishes that the 
Veteran does not have a current diagnosis of degenerative 
arthritis of the back or hips and that neither a low back nor 
a hip condition is not shown to have been present in service, 
or for many years thereafter, nor is it the result of any 
incident or incidents of the Veteran's period of active 
military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for traumatic 
arthritis of the lower back and hips are not met.  38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 

In a letter dated in June 2009, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim for service connection for traumatic arthritis of the back 
and hips, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. 
§  5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The June 2009 letter was followed by 
an August 2010 supplemental statement of the case in which the 
claim was readjudicated, thus curing any notice timing errors.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (issuance 
of a fully compliant section 5103(a) notice followed by 
readjudication of the claim, such as in a statement of the case 
or supplemental statement of the case, is sufficient to cure a 
timing defect).Accordingly, the Board finds that VA met its duty 
to notify the Veteran of his rights and responsibilities under 
the VCAA.  
 
The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
physical examinations in May 2002 and August 2009, and obtaining 
a medical opinion as to the etiology of the claimed conditions.  
It appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated with 
the Veteran's claims file, and the Veteran does not appear to 
contend otherwise.  

The examinations provided and the medical opinion obtained are 
adequate as the examinations were performed based upon a review 
of the pertinent medical evidence and complaints of the Veteran, 
and the opinion provided includes well-reasoned rationale.  Thus, 
the Board finds that VA has done everything reasonably possible 
to notify and to assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA.  As such, the 
Board will now turn to the merits of the Veteran's claim.

Applicable Rules and Regulations

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110,1131; 38 C.F.R. § 3.303(a).  When a veteran 
seeks service connection for a disability, due consideration 
shall be given to the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.303(a).  The mere fact of an in-service 
injury is not enough; there must be evidence of a chronic 
disability resulting from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  Lay testimony, however, is competent to 
establish a diagnosis where the layperson is competent to 
identify the medical condition, is reporting a contemporaneous 
medical diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted under 38 C.F.R. 
§ 3.307(a)(3) if the evidence shows that the arthritis is 
manifest to a degree of ten percent or more within one year from 
the date of separation from service.  See 38 C.F.R. § 3.307.  
 Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Analysis

The Veteran's service treatment records show that the Veteran had 
a normal spine and normal lower extremities upon entrance into 
the military.  A September 1975 health record shows that the 
Veteran tripped coming down steps and landed on his left hip.  An 
examination at the time indicated that the Veteran had normal 
hips with no limitation to movement or range of motion.  No 
restrictions were required.  Upon separation examination, the 
clinical evaluation of the spine and lower extremities was 
normal.  

With regard to the Veteran's hips, the medical evidence of record 
shows that, after separating from service, the Veteran first 
sought treatment for hip pain at the Counseling Center of 
Georgetown in October 2000.  At a May 2002 VA examination, the 
Veteran complained of stiffness in his hips that he asserted is 
due to jumps with heavy packs as a paratrooper.  The examiner 
noted that no objective abnormalities were found to corroborate 
the Veteran's complaints of pain.  X-rays showed no acute osseous 
abnormality involving either hip.  X-rays taken at Georgetown 
Memorial Hospital in December 2002 showed no abnormalities in 
either hip, and x-rays dated in February 2007 show no evidence of 
fracture, dislocation, soft tissue abnormality or changes 
suggesting erosive or degenerative arthritis of either hip. 

With regard to the Veteran's lower back, outpatient treatment 
records from Charleston VA Medical Center dated from May 2002 to 
November 2002 show that the Veteran received treatment for gout 
attacks and low back pain.  He also sought treatment for back 
pain at Georgetown Memorial Hospital in December 2002.  X-rays 
taken at that time showed mild disc space narrowing and facet 
hypertrophy at L5/S1.  There was no scoliosis, and the disc 
heights appeared to be normal.  There were degenerative changes 
at L5/S1 with no fracture or subluxation.  Treatment records at 
Carolina Rheumatology dated in October 2003 show complaints of 
lower back pain.  X-rays taken at Waccamaw Community Hospital in 
May 2004 showed no abnormality at L3/4, mild diffuse bulging 
annulus at L4/5, and mild disc space narrowing and early 
degenerative changes of the end plates at L5/S1.  

In December 2002 and January 2003, the Veteran sought treatment 
at Carolina Rheumatology with complaints of right hip pain.  In a 
letter dated in December 2002, the physician stated that it 
appeared that the Veteran had significant degenerative arthritis 
of both hips and spine, which he opined may be due to the 
Veteran's history of repetitive micro trauma to his knees and 
other joints.  

In a letter dated in January 2003, the physician at the 
Counseling Center of Georgetown stated that the Veteran has been 
diagnosed with degenerative arthritis of the right hip and that 
"it would be considered that [the Veteran's] diagnosis of 
degenerative arthritis...[was] caused by [his] time in the military 
as a paratrooper jumping out of airplanes."  

From June 2004 to December 2008, the Veteran received treatment 
for low back pain at Georgetown Memorial Hospital, where he 
received epidural steroid injections.  From December 2007 to 
August 2009, the Veteran received treatment at Island Family 
Care, with complaints of back pain in November 2008 and back and 
hip pain in August 2009.  

In August 2009, the Veteran underwent a VA examination.  The 
examiner indicated that the claims file was reviewed.  The 
Veteran reported that his hip pain and low back condition were 
gradual and onset in 1981 and the late 1990's, respectively.  He 
reported that his right hip is worse than his left and that he 
has pain all day, every day in his hips and lower back.  He had 
not had surgery in either hip or back and took Lorcet with 
partial relief.  He did not have a brace, cane, or crutch, but 
was unable to walk more than 1 mile, stand more than 15 to 20 
minutes, lift more than 35 pounds, and also had difficulty 
bending.  The Veteran also reported being unemployed, but 
explained that his unemployment was not due to his hip or back 
conditions.

The examiner noted that the Veteran walked with a normal gait and 
used no assistive devices.  He noted no pain or tenderness to 
palpation in either hip.  On examination of the spine, the 
examiner noted that curvature and posture were normal.  There was 
mild pain to palpation of the paraspinal processes, but no 
palpable spasms.  X-rays showed a normal lumbar spine and normal 
bilateral hips.  The diagnoses included chronic bilateral hip 
strain and chronic lumbosacral spine strain.  The examiner opined 
that the Veteran's back condition is not related to service 
because the Veteran had no complaints of back pain or a back 
condition in service and the separation examination in 1975 
showed a normal spine.  

The examiner also noted that the Veteran's service treatment 
records showed that the Veteran tripped coming down steps and 
landed on his left hip in September 1975, but examination on that 
day and upon separation revealed normal hips.  The documents 
failed to show painful joints or injuries.  The examiner opined 
that the Veteran's hip condition is not related to service 
because there is no documentation supporting a chronic condition 
in service and his separation examination was normal.  

In an addendum to the August 2009 VA examination dated in 
February 2010, the examiner noted documentation of chronic low 
back problems beginning in December 2002 and a diagnosis of 
degenerative changes of the lumbosacral spine, as well as 
radiculopathy.  The examiner maintained his opinion that the 
Veteran's back condition is not related to service because the 
Veteran had no complaints of back pain or a back condition in 
service, the separation examination in 1975 showed a normal 
spine, and there is no documentation of a back condition from 
1975 to 2002.

The examiner also noted documentation of complaints of right hip 
pain in December 2002, January 2003, and February 2007.  The 
examiner maintained that the Veteran's hip condition is not 
related to service because there is no documentation supporting a 
chronic condition in service, his separation examination was 
normal, and there is no documentation of a chronic hip pain from 
1975 until three isolated incidents of right hip pain beginning 
in 2002.  In addition, all x-rays of the hips have been normal.

Where there are several medical opinions of record evaluating the 
relationship between the Veteran's current disabilities and 
service, it is the responsibility of the Board to assess the 
credibility and weight given to the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992).  Here, private rheumatologists in 
December 2002 and January 2003 and a VA examiner in August 2009 
proffered differing opinions on the etiology of the Veteran's 
arthritis of the back and hips.  

A medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation that the Board can consider and weigh against 
contrary opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In 
this instance, in December 2002, the physician at Carolina 
Rheumatology opined that it "appeared" that the Veteran had 
significant degenerative arthritis of both hips and spine, which 
may be due to the Veteran's history of repetitive micro trauma to 
his knees and other joints.  In January 2003, the physician at 
the Counseling Center of Georgetown stated that the Veteran had 
been diagnosed with degenerative arthritis of the right hip and 
that "it would be considered that [the Veteran's] diagnosis of 
degenerative arthritis...[was] caused by [his] time in the military 
as a paratrooper jumping out of airplanes."  On the other hand, 
in August 2009, the VA examiner opined that the Veteran's hip and 
back conditions were not related to service because there is no 
documentation supporting chronic hip or back conditions in 
service and his separation examination was normal.  

The Board finds the private physicians' reports not to be 
probative because the physicians did not indicate what facts, 
data or medical principles were relied upon, and did not give a 
rationale or basis for the diagnosis.  In December 2002 and 
January 2003, the private physicians opined that the Veteran had 
significant degenerative arthritis of both hips and spine.  
However, there is no indication that x-rays were taken or 
reviewed prior to making the assessments.  In fact, in a follow 
up note dated December 27, 2002, the physician noted that he 
would schedule an x-ray of the right hip and lumbar spine to rule 
out avascular necrosis, and in a letter dated December 31, 2002, 
he indicated that he did not have the x-rays in hand and, again, 
would schedule the Veteran for x-rays of the lumbar spine and 
both hips.  Additionally, it appears that the January 2003 
opinion was based on the December 2002 diagnosis of arthritis of 
both hips and back as the physician stated that the Veteran "has 
been diagnosed with degenerative arthritis".

However, x-rays taken in May 2002, December 2002, February 2007, 
and August 2009 show no abnormalities of either hip.  Although x-
rays dated in December 2002 and May 2004 show degenerative 
changes at L5/S1, x-rays taken in August 2009 shows a normal 
lumbar spine.  Furthermore, the December 2002 and January 2003 
opinions that the Veteran's arthritis "may be due to" the 
Veteran's history of repetitive micro trauma to his knees and 
other joints and "would be considered" that the arthritis was 
caused by military service are speculative opinions without 
rationales.  It is not clear if the physicians had access to the 
Veteran's claims folder, and the opinions seem to be based on the 
unsubstantiated history as related by the Veteran.  The Board 
notes that it is not bound by a medical opinion based solely upon 
an unsubstantiated history as related by the Veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In addition, 
those opinions are too speculative to establish a plausible claim 
because of the speculative statements contained in those 
opinions.  See Obert v. Brown, 5 Vet. App. 30 (1993) 

On the contrary, the VA examiner reviewed the Veteran's claims 
folder, including x-rays of the spine and hips.  He acknowledged 
that the Veteran's service treatment records showed that the 
Veteran tripped coming down steps and landed on his left hip in 
September 1975.  However, he explained that the Veteran's hip 
condition is not related to service because there is no 
documentation supporting a chronic condition in service, his 
separation examination was normal, and there is no documentation 
of a hip condition from 1975 to 2002, and x-rays dated in August 
2009 show normal hips.  The examiner also explained that the 
Veteran's back condition is not related to service because the 
Veteran had no complaints of back pain or a back condition in 
service, the separation examination in 1975 showed a normal 
spine, there is no documentation of a back condition from 1975 to 
2002, and x-rays dated in August 2009 show a normal lumbar spine.  
Therefore, the Board accords more weight to the VA examiner's 
opinion.

The Board acknowledges the Veteran's argument that his current 
arthritis is associated with his jumping experiences as a 
paratrooper during active duty.  However, the critical element is 
whether the evidence demonstrates a causal connection between 
service and the Veteran's current arthritis in the back and hips.  
Evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  The Veteran separated from 
service in 1975, and an examination one month prior to the 
Veteran's separation from service showed a normal spine and 
normal lower extremities.  After separating from service, he did 
not seek treatment for his back or hip condition until nearly 
thirty years after his separation from military service.  
Furthermore, x- rays dated in August 2009 show a normal lumbar 
spine and normal hips.  These facts weigh against the Veteran's 
claim.

The Board has considered the lay statement dated in August 2009 
made by the Veteran's wife.  Because a layperson is competent to 
establish the presence of observable symptomatology, the Board 
finds the Veteran's wife competent to state the affects of the 
Veteran's pain on everyday activities, such as walking and riding 
in cars, and also finds the statements to be credible.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  However, the weight of 
the competent medical evidence of record establishes that Veteran 
does not have a current diagnosis of arthritis of the back or 
hips and that the current hip and back conditions are not related 
to service.  Therefore service connection for arthritis of the 
back and hips is not warranted.


ORDER

Entitlement to service connection for traumatic arthritis of the 
lower back and hips is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


